Walker, J. The contract upon which this proceeding is based, to enforce a mechanics’ lien, contains no provision that the work shall be completed within the period of three years. Under the statute, such a provision is necessary before the lien can attach. See Cookv. Heald, p. 425, and Cooke v. Vreeland, p. 431, of vol. 21 of Ill. R., where the same point is presented and so decided. This proceeding is in derogation of the common law and of common right, and persons to avail themselves of the benefit of the statute, must bring themselves within its provisions. The act confers special privileges upon a particular class of citizens, and it should not be extended beyond the cases for which it has made provision. The judgment must be affirmed, and the bill dismissed. Decree affirmed.